DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
	The instant application is a national stage entry under 35 USC 371 of PCT/JP18/026319 (filed 7/12/2018).  Acknowledgment is made of Applicants’ claim for priority under 35 USC 119(a)-(d) to JP 2017-136823 (filed 7/13/2017).

Election/Restrictions
Applicant’s election without traverse of Group I, drawn to methods of manufacturing an artificial tendon/ligament-like tissue, in the reply filed on 6/21/2022 is acknowledged.  Claims 1-12 and 21-24 read on the elected invention.  Claims 25-28 are withdrawn from consideration at this time. 

Claim Interpretation
	For clarity of record the following comments are made regarding claim interpretation:
	The term “tendon/ligament-like tissue” is used to describe strong connective tissue(s) composed mainly of oriented type I collagen in vivo.  Examples include tendons, ligaments, annulus fibrosis, periodontal ligaments, etc. (PGPub ¶0063).  Thus “tendon/ligament-like tissue” is understood as an abbreviation for “tendon, ligament, or similar tissue”.
	The specification does not provide any limiting definition for “artificial tendon/ligament-like tissue,” i.e. in terms of what physical and/or structural and/or function properties the artificial tissue must retain/replicate vis-à-vis the natural tissue. Paragraph 0068 (of PGPub) lists characteristics that may be present in the artificial tendon/ligament-like tissue, but it is not a limiting definition.  Therefore, use of the term “artificial tendon/ligament-like tissue” in the claim preambles does not impart any limitations to the claims.  The tissue made by each of the claims are defined solely by the described components/structures generated by the specific process steps. 	
	Claim 1 requires that the gel be strong enough to withstand a tensile load, but does not define or limit the level of tensile load.  Thus a gel that is strong enough to withstand any tensile load will meet the claim limitation. 

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11 and 24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Regarding claim 11: Claim 11 requires an additional step (c) of performing a decellularization treatment.  However, it is unclear what is decellularized.  If the claim is intending to require an additional step of decellularizing the construct generated by steps (a) and (b), then such  must be made clear.  As it stands, the broadest reasonable interpretation of step (c) encompasses decellularizing any tissue (related or un-related to the artificial tendon/ligament-like tissue made by the claimed method). 
	Regarding claim 24: Claim 24 requires an additional step of isolating a CD24+/CD34+ cell.  It is not clear how this step relates to the steps of parent claim 21.  The broadest reasonable interpretation permits for a step of isolating the CD24+/CD34+ cells embedded in and then cultured in the gel (i.e. after culturing), and/or isolating a CD24+/CD34+ cell and using the isolated CD24+/CD34+ cell in step (a), and/or isolating a CD24+/CD34+ cell in a step that is completely unrelated to steps (a) and (b) of claim 21. 
Clarification is required.

Claim Rejections- 35 USC § 112
The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 23 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
One species of claim 22 permits for the cell to be ‘a cell derived from a tissue stem cell’.  This permits for the cell to be a tissue stem cell, per se, (which includes adipose tissue stem cells (an example of mesodermal stem cells), ocular stem cells, etc), or from a cell derived-from a tissue stem cell (which includes terminally differentiated cells).  In so far as claim 23 depends from this species of claim 22, claim 23 does not further limit parent claim 22 because the cells of claim 22 may already be mesodermal stem cells, or they may be further differentiated vis-à-vis mesodermal stem cells. 
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.

Claim Rejections- 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 4, and 7-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sasaki et al (Soft Matter, 2010).
	Sasaki et al culture bone marrow-derived stromal cells in fibrin gel under various applications of strain to optimize conditions for generation of transplantable tendon-like tissue (See abstract).  
	In one embodiment, Sasaki et al provide mouse bone marrow-derived stromal cells (BMSCs) with fibrinogen and thrombin in a cylindrical mold, thereby forming a fibrin gel attached at two endpoints (See Pg 1663 “Preparation of strained fibrin gel...”).  The BMSCs are collagen-secreting cells.  The fibrin gel containing the BMSCs was subject to continuous uniaxial strain (See id). Continuous uniaxial strain reads on tensile load.  The BMSCs were cultured in the fibrin gel with culture medium comprising, inter alia, aprotinin (See id)
Regarding claim 1:  The step of preparing the strained fibrin gel containing cells reads on claimed step (a) embedding a collagen-secreting cell (the BMSCs) in a gel (fibrin gel) strong enough to withstand a tensile load.  .  The culturing step reads on claimed step (b) culturing the cell while applying a tensile load to the gel.
	Regarding claim 4: The BMSCs are synonymous with bone marrow stem cells.  The BMSCs read on a normal cell, a cell derived from a tissue stem cell, as well as a cell derived from an ES cell (noting that all cells in the body are ultimately derived from ES cells).  
	Regarding claim 7: The gel is a fibrin gel.
	Regarding claims 8 and 9:  Aprotinin, which is a plasmin inhibitor, is added to the gels during culture (See id).  Thus the gels contain aprotinin.

Claims 1, 4, 7, 8, 10 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Breidenbach et al (Tissue Engineering Pt A, 2015).
	Breidenbach et al disclose generation cell-based tendon tissue engineered constructs (TECs) (See abstract).  Specifically, Breidenbach et al encapsulate murine tendon and ligament progenitor (TLP) cells in fibrin or collagen gel; pipette the gel into custom-made silicone dishes having posts at either end to form TECs; and the TECs were fed with culture medium (See Pg. 440 “Three-dimensional TEC generation”, and Fig. 1). Beginning on day 6, the TECs were subject to a mechanical stimulation regime of 2.4% peak strain (1 Hz stretch, 0.12 Hz rest) for 3000 cycles per day (See Pg 439 “Experimental design” and Pg. 440 “Mechanical stimulation”).  The TLP cells are collagen-secreting cells.  The mechanical stimulation reads on application of tensile load. 
	Breidenbach et al describe acellular fibrin TECs (See paragraph spanning pages 443-444).  Thus, Breidenbach et al also decellularized the fibrin TECs to study the acellular matrices thereof.
 	Breidenbach et al report that the fibrin-based TECs exhibit improved tenogenic expression patterns, collagen alignment, and linear modulus compared to collagen-based TECs for approximately 2 weeks in culture (See Pg 448, col. 1). 
	Regarding claim 1: The step of encapsulating the TLP cells in the fibrin gel reads on claimed step (a) embedding a collagen-secreting cell (the TLPs) in a gel (either the fibrin or collagen gels) that is strong enough to withstand tensile load.  The step of culturing the TLPs while applying mechanical stimulation reads on claimed step (b) culturing the cell while applying a tensile load to the gel. 
	Regarding claim 4: The TLPs cells are normal cells, as well as a cell derived from an ES cell (noting that all cells in the body are ultimately derived from ES cells).  
	Regarding claim 7: In at least one embodiment, the gel is a fibrin gel. 
	Regarding claim 8: The cells are cultured in culture medium containing, inter alia, FBS.  Official notice is taken that FBS contains, inter alia, α-anti-1-trypsin, which is a serine protease inhibitor, which is a plasmin inhibitor. 
	Regarding claim 10: The mechanical stimulation involves 2.4% peak strain for 3000 cycles per day.  This is considered to read on at least 2% extension per day (each cycle achieving 2.4% extension). 
	Regarding claim 11: In order to form the acellular fibrin TECs, Breidenbach et al necessarily further decellularized the fibrin-based TECs. This reads on claimed step (c) performing a decellularization treatment.

Claims 1, 4, 5, 8, 11 and 21-23 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yang et al (Biomaterials, 2013), as evidenced by Hatzmann et al (Cells, 2021).
Yang et al disclose generating tissue engineered tendons by seeding human adipose stem cells (hASCs) and tendon-derived ECM (tECM) onto collagen scaffolds and culturing the hASCs on the scaffolds under uniaxial tension for 7+ days (See Pg 2926, col. 1).  
Specifically, Yang et al disclose extracting tendon-derived ECM from Achilles tendons.  The extraction process involves, inter alia, decellularizing the Achilles tendons using 1% Triton X-100 (See Pg. 9296 “2.2. Extraction of tECM”).  Yang et al obtain the hASCs from human lipoaspirate (See Pg. 9296, “2.4. Cell isolation and culture”).  hASCs are collagen-secreting cells.  Yang et al combine the hASCs with collagen type I solution plus either additional more highly concentrated type I collagen or tECM.  The solution is loaded into molds and allowed to gel, with attachment points to anchors at either end.  The cells are cultured in growth medium (DMEM + FBS + penicillin/streptomycin) and cultured for 7 days.  Traction of the cells during culture generates uniaxial tension (See Pg. 9296, “2.5. 3D culture of cells under static tension”).  Uniaxial tension reads on application of tensile load.
In one testing embodiment, the constructs are subject to mechanical testing by stretching 10 mm at an elongation rate of 0.02 mm/s (See Pg 9297, “2.10. Mechanical test”).
Yang et al report that 3D scaffolds under uniaxial tension promoted tenogenic differentiation of hASCs better than control 2D culture, and that tECM supplementation further enhanced tenogenesis (See Pg. 9299, “3.4. Cell differentiation”).  
	Regarding claim 1: The step of mixing the hASCs with collagen type I solution (and either of the additional collagen type I solutions or the tECM extract), and casting into a gel construct reads on claimed step (a) embedding a collagen-secreting cell (the hASCs) in a gel (collagen gel) that is strong enough to withstand a tensile load.  The step of culturing the cell-containing gels under uniaxial tension reads on claimed step (b) culturing the cell while applying a tensile load to the gel.  Alternatively/additionally, in the mechanical testing embodiment, the stretching of the constructs also reads on applying tensile load to the cells.  As the cells are maintained in a viable state during the stretching, the cells can be considered cultured during the stretching experiment. Thus the stretching for mechanical testing also reads on claimed step (b) culturing the cell while applying a tensile load to the gel.
	Regarding claim 4: The hASCs read on a normal cell, a cell derived form a tissue stem cell, as well as a cell derived from an ES cell (noting that all cells in a human are ultimately derived from an ES cell). 
	Regarding claim 5: Yang et al does not teach whether the hASC are CD24+/CD34+. 
	Hatzmann et al is relied upon to evidence that human adipose stem cells contain a subpopulation CD24+/CD34+ cells (See, Pg 6, “3.1. Isolation of ASC populations...” and Fig. 1).  Please note that though Hatzmann et al is not prior art, it is being relied upon to show a universal fact (the characteristics and properties of the heterogeneous ASC population) and thus is exempt from the requirement of being prior art.  See MPEP 2124.
	Therefore, the ASC population used by Breidenbach et al inherently includes CD24+/CD34+ cells, as Hatzmann et al evidence that freshly obtained ASCs are a heterogenous population comprising, inter alia, CD24+/CD34+ cells. Thus, Breidenbach et al meets the limitation of claim 5.
	Regarding claim 8: The cell-containing gel are cultured in culture medium containing, inter alia, FBS.  Official notice is taken that FBS contains, inter alia, α-anti-1-trypsin, which is a serine protease inhibitor, which is a plasmin inhibitor. 
	Regarding claim 11: The method of Yang et al involves decellularizing the bovine Achilles tendons.  Therefore the method of Yang et al reads on claimed step (c) performing a decellularization treatment.

	Regarding claim 21: As discussed above with regards to claim 5, the hASCs of Yang et al necessarily include CD24+/CD34+ cells.  Thus, the step of mixing the hASCs with collagen type I solution (and either of the additional collagen type I solutions or the tECM extract), and casting into a gel construct reads on claimed step (a) embedding in a gel a cell that is CD24+ and CD34+ (cells present as a subpopulation of hASCs).  The step of culturing the cell-containing gels under uniaxial tension reads on claimed step (b) culturing the cell while applying a tensile load to the gel.
	Regarding claim 22: The hASCs read on a cell derived form a tissue stem cell, as well as a cell derived from an ES cell (noting that all cells in a human are ultimately derived from an ES cell).
	Regarding claim 23: The hASCs read on a cell derived from a tissue stem cell.  The hASCs are ultimately ASCs, which are mesodermal stem cells.  No further differentiation is required. 

Claim Rejections- 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4 and 7-10 are rejected under 35 U.S.C. 103 as being unpatentable over Sasaki et al (Soft Matter, 2010).
	The teachings of Sasaki et al are set forth above.  Sasaki et al anticipate claims 1, 4 and 7-9.
	Regarding claim 10: Sasaki et al teaches stretching the cell containing fibrin gel to up to 50% extension (See Pg 1663 “Preparation of strained fibrin gel...”).  The constructs were cultured for up to 21 days (See Pg. 1663-1644 “Cell function control...”).  
Sasaki et al does not teach the rate of extension/day.  
However, it would have been prima facie obvious at the time the application was filed to have controlled the rate of extension in order to not prematurely rupture the newly formed fibrin gel.  This would have been a matter of routine optimization of experimental design.  Given that Sasaki et al achieve up to 50% stretch within 2 days (See Pg. 1663 “Cell function control in strained fibrin gel”), it is properly considered that the extension rate was at least 2%/day. Therefore, the claim limitation is considered obvious over Sasaki et al. 

Claims 1, 4, 7, 8, and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Breidenbach et al (Tissue Engineering Pt A, 2015), in view of Fujisato et al (US 2006/0115900).
The teachings of Breidenbach et al are set forth above.  Breidenbach et al anticipate claims 1, 4, 7, 8 and 10-11.
	Regarding claim 12: Breidenbach et al does not teach the decellularisation method used to decellularize the fibrin-based TEC.
	Fujisato et al teach that microwave irradiation is one of several known methods for decellularizing tissues (See ¶0004-0009).  Fujisato et al teach that their microwave irradiation technique remove cellular components, bacteria and viruses without impairing the biomechanical properties of the tissue (See ¶0009).  Fujisato et al teach steps for decellularization involving microwave irradiation (See ¶0017). 
	As of the effective filing date of the instant application, it would have been prima facie obvious for one having ordinary skill in the art to utilize any of the well-known decellularization processes available at the time, including the microwave irradiation method of Fujisato et al.  One would have been particularly motivated to utilize the microwave irradiation method of Fujisato et al because the method of Fujisato et al is taught to not impair the biomechanical properties of the tissue.  This would have been desirable for preparation of the acellular TEC of Breidenbach et al because the goal of Breidenbach et al was to study the mechanical stability of the acellular TEC.  Therefore it would have been prima facie obvious to have modified the method of Breidenbach et al to specifically utilize the microwave decellularization process of Fujisato et al.  This meets the limitation of claim 12. 

Claims 1-6, 8 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Yang et al (Biomaterials, 2013), as evidenced by Hatzmann et al (Cells, 2021), and further in view of Liu et al (Stem Cells, 2015).
The teachings of Yang et al and Hatzmann et al are set forth above.  Yang et al anticipates claims 1, 4, 5, 8 and 11.  
Regarding claims 2, 3 and 6: Yang et al does not teach the hASCs (or the tenogenic cells into which the hASCs differentiate) constitutively express the Mkx gene.  Yang et al does not teach transfecting the hASCs with a (retroviral) vector to introduce the Mkx gene. 
Liu et al study the effect of ectopic Mkx gene expression in (bone marrow-derived) MSCs, specifically on the role ectopic Mkx expression plays in tenogenesis of MSCs (See Liu et al, Pg 443, col. 2).  Liu et al transfect MSCs with Mkx gene using lentiviral vector (See Liu et al, Pg 444, “Lentiviral production and infection”).  Lentiviral is a retroviral vector.  The transfected MSCs constitutively express Mkx gene.  
Liu et al report the Mkx protein (Mohawk) promotes tenogenic differentiation of mesenchymal stem cells (See Liu et al, Pg. 448, “Mkx promotes tenogenesis...”).  Liu et al report the Mkx protein also inhibits differentiation into osteo- and adipocyte lineages (See Liu et al, Pg. 447, “Mkx impairs....”).  Both these mechanisms improve the tenogenesis of MSCs. 
Given that Yang et al is focused on enhancing tenogenic differentiation of hASCs (See Yang et al, abstract), and given that Liu et al teaches ectopic expression of the Mkx protein promotes tenogenesis, it would have been prima facie obvious to have modified the method of Yang et al to further involve transfecting the hASCs with a vector that introduces the Mkx gene into the hASCs. One would have been motivated to make this modification based on the fact that Yang et al desires to promote tenogenic differentiation.  One would have had a reasonable expectation of successfully transfecting the hASCs with a lentiviral vector containing the Mkx gene based on the disclosure of Liu et al.  One would have had a reasonable expectation that the ectopic Mkx protein would have the same tenogenesis-promoting effect in hASCs as they do in the MSCs of Liu et al because ASCs and bone marrow-derived MSCs are both mesenchymal stem cells which have the potential to differentiate into tenocytes.  It would be expected that the effect of agents of differentiation would be equal across both cell types.  This would be expected to yield the predictable result of improving tenogenesis in the hASCs in the tissue engineered tendons of Yang et al. Therefore, the modified method of Yang et al meets the limitations of claims 2, 3 and 6.  

Examiner Comment
	The prior art does not teach or suggest a method of manufacturing an artificial tendon/ligament-like tissue comprising: (a) embedding isolated CD24+/CD34+ collagen-secreting cells in a gel, and (b) culturing the cells while applying a tensile load to the gel.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALLISON M FOX whose telephone number is (571)272-2936. The examiner can normally be reached M-F 10-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christopher Babic can be reached on 571-272-8507. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALLISON M FOX/Primary Examiner, Art Unit 1633